Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                      November 19, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 51766-3-II

                               Respondent,

         v.

    ISAAC MAURICE NETTLES,                                   UNPUBLISHED OPINION

                               Appellant.

        MELNICK, J. — Isaac Maurice Nettles appeals from the trial court’s order denying a motion

to correct his judgment and sentence. We vacate the order denying Nettles’s motion, convert the

matter into a personal restraint petition (PRP), and dismiss the PRP as untimely.1

                                             FACTS

        Nettles accidently shot and killed his friend with a gun that Nettles thought was unloaded.

Nettles pled guilty to manslaughter in the second degree with a firearm enhancement. Nettles

received notice that his maximum sentence was 120 months. Nettles also received notice that the

enhancement must run consecutive to any other sentence.




1
 Nettles’s appellate counsel filed a motion to withdraw pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Based on our disposition of this case, we need not
rule on counsel’s motion.
51766-3-II


       On July 12, 2016, the court sentenced Nettles to a 27-month standard range sentence plus

a 36-month sentence enhancement and 18 months of community custody, for a total of 81 months.

Nettles did not appeal.

       On January 30, 2018, Nettles filed a motion to “correct” his judgment and sentence. He

argued that his sentence was an “illegal exceptional sentence.” Clerk’s Papers (CP) at 38. The

trial court denied his motion, concluding there was “nothing to correct” because the court

sentenced Nettles to a standard range sentence plus a firearm enhancement, which “does not act as

an exceptional sentence,” and 18 months of community custody. CP at 57. Nettles appeals.

                                            ANALYSIS

       Any action for postconviction relief other than a direct appeal is a collateral attack under RCW

10.73.090(2). A petition or motion for collateral attack on a judgment and sentence must be filed

within one year after the judgment becomes final, unless the judgment and sentence is invalid. RCW

10.73.090(1). A judgment becomes final when it is filed with the clerk of the trial court, when an

appellate court issues a mandate disposing of a timely direct appeal, or when the United States

Supreme Court denies a timely petition for certiorari—whichever date is last. RCW 10.73.090(3).

Untimely motions for relief from judgment must be transferred to the court of appeals for

consideration as PRPs. CrR 7.8(c)(2).

       Here, Nettles’s judgment became final on July 12, 2016, the day it was filed. RCW

10.73.090(3)(a). CrR 7.8(c)(2) does not permit the trial court to decide an untimely motion to correct

judgment and sentence. We, therefore, vacate the trial court’s denial of Nettles’s motion and convert

the matter for consideration to a PRP, and deny Nettles’s PRP as untimely.




                                                  2
51766-3-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Worswick, P.J.




        Cruser, J.




                                                3